Title: To John Adams from C. W. F. Dumas, 25 September 1787
From: Dumas, Charles William Frederic
To: Adams, John


          
            Monsieur
            La haie 25 7be. 1787
          
          Ce pays est conquis & soumis au vainqueur. Il ne manque plus que la soumission d’Amsterdam; & je ne vois pas de meilleur parti qu’elle puisse prendre pour sa conservation.1 En l’attendant, nous som̃es ici à la merci à tous moments de la populace & du soldat. Le pouvoir exàcutif & judiciaire ne nous protege guere. J’ai sauvé jusqu’ici ma personne, famille & maison de la destruction, en ayant recours au bras militaire qui m’a secouru à peine, après avoir offert de me remettre entre leurs mains; ce qu’on n’a pas accepté. On fait accroire à la meute destructive que j’ai fourni de l’argent au Corps franc de La Haie (avoué, viz protégé, assermenté, pris au service du Souverain local qui vient de succomber). Rien n’est plus faux, ni plus aisé à verifier par les Listes des contribuants, qui sont mieux protégés que moi, abandonné, & exposé à tous momens à la fureur aveugle d’une meute, qu’on ne manqueroit pas de colorer après coup par mille faussetés absurdes.— J’ai donc le besoin le plus urgent, pour que Vre. Exce, corm̃e Minre. ou en son absence, Mr. Smith, com̃e Chargé d’affaires, écrivent en toute diligence une Lettre adressée directement au Président de L.h.P. & une autre, sa copie, au Greffier de L.h.P. (Mr. Fagel) pour réclamer le Droit des gens en ma faveur, qui, iñecent, ne cherche pas à me soustraire à mes Juges compétens, & qui, par conséquent, ne dois pas périr sur-tout irregulierement avec ma pauvre famille. J’ai servi depuis douze ans le plus

fidelement les Etats-Unis mes Maîtres, constam̃ent Approuvé & loué par eux & par leurs Alliés.— Au nom de Dieu, écrivez im̃édiatement: car en attendant que je ne sois ni im̃olé ni sacrifié, je suis à chaque instant menacé de l’être. J’ai eu la force d’écrire ceci. Je ne l’ai pas d’en écrire une seconde à Mr. Smith, de qui je suis, ainsi que De Votre Excellence, avec tout respect & détresse, ainsi que de Mesdames Adams & Smith, avec ma désolée famille, / le très humble, obéissant / & excessivement infortuné / serviteur
          
            C.w.f. Dumas
          
          
            P. S. Je reçois en ce moment le paquet de Mr. Smith, avec ses ordres du 21 court auxquels j’obéis en lui en accusant la réception.2 Je joins ici copie de la partie de son contenu qui me regarde, ainsique l’hôtel ici des Etats-Unis.3 L’ordre le plus prompt donné par Votre Exce., ou de sa part, à Mess. Wm. & Jn. Willink, Nic. & Jb. v. Staphorst Banquiers des Et. Un. à Amstm. pour concourir immédiatemt. avec moi & provisionellemt. au plus necessaire pour rendre l’hotel surement tenable & habitable selon la volonté du Congrés, peut, sous la divine providence, & avec les Lettres sollicitées ci a dessus operer mon salut, en attendant que je puisse répondre de ma conduite, si on l’attaquoit régulierement.— Com̃e jusqu’ici j’en suis quitte pour la peur, quoi que la plus justement autorisée & excessive, peutêtre une Simple com̃unication amicale toujours directe à L.H.P. de la Résolution du Congrès & Lettre du Ministre, ci-jointes, avec requisition de m’être favorable & secourable dans mes réparations & déménagement successifs, Sans com̃encer par porter aucune plainte, sera la voie la plus propre à produire l’effet desiré.
            Il n’y a rien d’exagéré dans toute cette Lettre, je crains pour la vie de mon Epouse & fille à tous momens aux abois de frayeur. Nous craignons à tout moment toutes les miseres imaginables, & som̃es sans secours. Tout ici, amis & ennemis, se fuit, de peur de partager le sort de l’infortuné menacé.
          
         
          TRANSLATION
          
            Sir
            The Hague, 25 September 1787
          
          This country is conquered and subject to the victor. Only the surrender of Amsterdam remains, and I do not perceive any better option she may take for her preservation. As we await it, we are at the constant mercy of the people and the soldiers. Executive and judiciary powers do not protect us. I have, up until now, protected myself, my family and my home from destruction by resorting to the militia which barely rescued me after I offered

to place myself in their hands, an offer they did not deem acceptable. The rampaging mob is led to believe that I supplied the Free Corps of The Hague (recognized, protected and sworn, taken into the service of the recently fallen local sovereign leader) with money. Nothing is further from the truth, nor easier to verify by consulting the list of contributors who are better protected than me, I who am abandoned and constantly exposed to the blind fury of the mob and whom they will not refrain from misrepresenting in a thousand absurd falsehoods. I therefore most urgently need for your excellency as minister, or, in his absence, Mr. Smith, as chargé d’affaires, to write a letter with the utmost haste addressed directly to the president of Their High Mightinesses and another, a copy, to the secretary of Their High Mightinesses (Mr. Fagel) in order to claim the law of nations in my favor, who, an innocent, is not seeking to remove myself from my competent judges, and who, consequently, with my poor family, ought not to perish, above all. For twelve years, I have served the United States, my masters, most faithfully, have been constantly applauded and praised by them and by their allies. In God’s name, write immediately, for while I am not yet slain or sacrificed, I am at every moment threatened to be. I had the courage to write this. I do not have sufficient courage to write a second to Mr. Smith of whom I am, as of your excellency, with all respect and anguish, as well as of Mrs. Adams and Smith, with my afflicted family, your most humble, obedient and most excessively unfortunate servant
          
            C.w.f. Dumas
          
          
            P.S. I have just this instant received Mr. Smith’s package with his orders of the 21st of the current month, of which I obey and confirm receipt. I herein enclose a copy of part of its contents which pertain to me and to the Hôtel des États-Unis here. The swiftest orders sent by your excellency or on his behalf to Messrs. Wilhem and Jan Willink, Nicolaas — Jacob van Staphorst, bankers for the United States in Amsterdam, in order to join immediately in my efforts in making the hotel provisionally equipped and securely inhabitable according to Congress’ wishes, may, by divine providence and with the letters solicited here, work toward my salvation. In the meantime I may defend my own conduct, should it be attacked regularly. Though up until now I have only had to suffer fear, albeit of the most justifiable and excessive variety, perhaps a simple, friendly report of the congressional resolution and the secretary’s letter, attached here, also addressed directly to Their High Mightinesses, along with a petition to be favorable to me and to come to my aid in my successive reparations and relocation, without starting off by filing a complaint, will open up the best path to arrive at the desired outcome.
            I am not exaggerating in this letter. I fear for the life of my wife and daughter every moment in dire straits. We constantly fear all imaginable miseries and are without help. Everyone here, friends and enemies, flees for fear of sharing the fate of the wretched.
          
        